Citation Nr: 1717592	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1962 to May 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for bilateral hearing loss.  


FINDING OF FACT

The Veteran does not have sufficient hearing loss in either ear to be considered a ratable disability for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  In this regard, the Veteran has been provided all required notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, all relevant records have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  He has also been provided with a VA examination in conjunction with his claim, which is adequate for adjudicatory purposes.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327, 4.1 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no indication of additional existing evidence or development that is necessary for a fair adjudication of his claim.  Accordingly, the Board finds that the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.

II.  Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, service connection will be established if the chronic disease manifested in service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); see Fountain v. McDonald, 27 Vet. App. 258 (noting that VA has characterized sensorineural hearing loss as an organic disease of the nervous system).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. App. at 263-64.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran contends that he has bilateral hearing loss that is a result of repeated exposure to excessively loud noise and consequent injury (acoustic trauma) in the military, including specifically during the performance of his duties as a track vehicle mechanic (tank mechanic).  The preponderance of the evidence, however, shows that the Veteran has not had a hearing loss disability for VA compensation purposes in either ear at any point during the pendency of this claim.  

In this regard, in order to establish service connection for hearing loss, the Veteran must demonstrate that, at some point during the pendency of the claim, his hearing loss was manifested by an auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or auditory thresholds of 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 3.385.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  

Here, although the Veteran's April 2013 VA audiological evaluation report reflects a diagnosis of sensorineural hearing loss, that diagnosis is limited to "the frequency range of 6000 Hz or higher frequencies."  See April 2013 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  The examination report does not document puretone thresholds in the relevant frequencies, and/or Maryland CNC speech discrimination scores, that rise to the level of a hearing loss disability for VA purposes.  See id.  See also 38 C.F.R. § 3.385.  

Specifically, the April 2013 VA audiological examination reflects puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
15
20
25
LEFT
15
10
20
25
25

Speech discrimination testing (Maryland CNC) revealed speech recognition ability of 96 percent bilaterally.  See April 2013 Hearing Loss and Tinnitus DBQ.

Accordingly, despite the fact that the VA examination report shows hearing impairment, the Veteran's VA examination report does not document puretone thresholds and/or Maryland CNC speech discrimination scores that meet the threshold minimum requirements of 38 C.F.R. § 3.385.  Specifically, the available audiometric testing does not reflect a threshold of 40 decibels or greater, or auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater, or Maryland CNC speech recognition scores of less than 94 percent, in either ear.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Thus, there is simply no evidence that the Veteran has had, during service, at the current time, or at any point during the pendency of his claim, hearing loss of the either ear as contemplated by 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board does find the Veteran credible in his assertions regarding in-service noise exposure and current trouble hearing.  Indeed, the Veteran is service connected for tinnitus based on acoustic trauma in service.  See May 2013 Rating Decision (granting service connection for bilateral tinnitus based on the determination of the April 2013 examining VA audiologist that his tinnitus was at least as likely as not attributable to the Veteran's in-service acoustic trauma).  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a bilateral hearing loss disability in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).

Absent any current diagnosis of a hearing loss disability in accordance with VA standards, an award of service connection for bilateral hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); Degmetich, 104 F. 3d at 1332 (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).  Importantly, there is no indication that the Veteran has undergone any additional testing or evaluation for his bilateral hearing loss at any point during the appellate period; nor is there any assertion that his claimed bilateral hearing loss has increased in severity since, or is otherwise dissimilar to, the level of disability reflected on the April 2013 VA examination report.  See July 2011 Correspondence from the Veteran's Representative (indicating that the Veteran is not currently undergoing treatment for hearing loss and requesting evaluation by VA); November 2011 VCAA Notice Response (reflecting that the Veteran has "no other information or evidence to give VA to support [his] claim").

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


